Exhibit 10.32 CHANGE OF CONTROL AGREEMENT THIS CHANGE OF CONTROL AGREEMENT, dated as of July 31, 2008 is between AR1 Network Services, Inc. (the "Company") and Michael T. Tenpas (the "Employee"). WITNESSETH: WHEREAS, the Employee has been employed by the Company since July 30, 2008 and currently serves as its Vice President of Global Sales & Marketing; and WHEREAS, the Board of Directors of the Company has determined that it wishes to assure the continued availability of the Employee as Vice President of Global Sales & Marketing of the Company by entering into this Change of Control Agreement (the "Agreement"); and WHEREAS, the Board of Directors of the Company wants to assure that, in the event of a Change of Control (as hereinafter defined), the Employee's service to the Company will be recognized. NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth herein, the Company and the Employee hereby agree as follows: 1.
